DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/867,054 in response to an original application was filed on 05/05/2020. Claims 1 – 20 are currently pending and have been considered below. Claims 1, 11 and 22 are independent claims. 
Information Disclosure Statement
`The information disclosure statement (IDS), are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Note
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 1921 to schedule an interview.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 24 of Patent 10,660,079 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -24 of the patent and claims 1 - 20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

Instant Application No. 16/867,054
     Claim 1: a method, comprising: transmitting a first control channel and a first data channel to a terminal in a first bandwidth part;
Patent 10,660,079 B2
     Claim1: a method, comprising: receiving a downlink transmission from a network device in a first bandwidth part, wherein the downlink transmission comprises a first control channel and a first data channel;

switching from the first bandwidth part to a third bandwidth part; 
transmitting information about a second bandwidth part to the terminal in a third bandwidth part, wherein the second 



and transmitting a second control channel and a second data channel to the terminal in the second bandwidth part.
and switching to the second bandwidth part from the third bandwidth part, wherein the second bandwidth part is usable for receiving or transmitting a second control channel and a second data channel.

	Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the patent, respectively.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. US 2016/0050647 A1 (hereinafter Hwang) in view of Chen et al. US 2013/0201936 A1 (hereinafter Chen).

Regarding claims 1, 11 and 17, a method, comprising: transmitting a first control channel and a first data channel to a terminal in a first bandwidth part, [Hwang et al., Paragraph 9, wherein as shown in figures 4 and 6, a terminal receives a subframe that includes first control channel and data channel on a first bandwidth “fig. 6” wherein the first bandwidth is 20 MHz],
transmitting information about a second bandwidth part to the terminal in a third bandwidth part, wherein the second bandwidth part is a bandwidth part to be switched to by the terminal, [the DCI may include a resource block assignment field, and the resource block assignment field may include information regarding a virtual system bandwidth instead of a downlink system bandwidth, (Hwang et al., Paragraphs 9 and 75)],
and wherein: the third bandwidth part is an access bandwidth part; or the third bandwidth part is comprised in one or more candidate operating bandwidth parts of the terminal, [Hwang et al., Figure 6, wherein the three bandwidth parts “20 MHz each” are included in a system bandwidth 60MHz], 
Hwang et al. fails to explicitly teach transmitting a second control channel and a second data channel to the terminal in the second bandwidth part, 
Chen et al. teaches that At step 906 of figure 9, the UE communicates with a network using the determined downlink and uplink resources, (Chen et al., Paragraph 70), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting a second control channel and a second data channel to the terminal in the second bandwidth part, (Chen et al., Paragraph 70), in (Chen et al., Paragraph 8). 

Regarding claims 2, 12 and 18, the method wherein the first bandwidth part is different from the third bandwidth part, [Hwang et al., Figure 6, first bandwidth part, second bandwidth part and third bandwidth part]. 

Regarding claims 3, 13 and 19, the method wherein transmitting the information about the second bandwidth part to the terminal in the third bandwidth part comprises: transmitting a physical downlink control channel (PDCCH) to the terminal in the third bandwidth part, wherein the PDCCH carries the information about the second bandwidth part, [The control information transmitted through the PDCCH is denoted downlink control information (DCI), (Hwang et al., Paragraph 75)].

Regarding claim 4, the method further comprising: transmitting the information about the second bandwidth part to the terminal in the first bandwidth part, [acquiring downlink control information (DCI) by decoding the plurality of candidate control channels, (Hwang et al., Paragraph 9)]. 

Regarding claims 8, 15 and 20, the method further comprising: transmitting frequency resource location information of the one or more candidate operating bandwidth parts to the terminal, [m is a location index that indicates a logical frequency domain location of a resource block pair assigned to the PUCCH in the sub-frame, (Hwang et al., Paragraph 81)], wherein the second bandwidth part is one of the one or more candidate operating bandwidth parts, [Hwang et al., Figure 6, wherein each of the three bandwidth parts “20 MHz” are operating bandwidth parts]. 

Regarding claim 9, the method wherein transmitting the information about the second bandwidth part to the terminal in the third bandwidth part comprises: transmitting the information about the second bandwidth part to the terminal in the third bandwidth part periodically, [the TPC field may be transmitted periodically or non-periodically in a format specific to power control similarly to a DCI format, (Hwang et al., Paragraph 203)]. 

Regarding claim 10, the method wherein transmitting the information about the second bandwidth part to the terminal in the third bandwidth part comprises: transmitting the information about the second bandwidth part to the terminal in the third bandwidth part in response to an access of the terminal, [DCI format 1A It is used for compact scheduling and random access process of one PDSCH code-word., (Hwang et al., Paragraph 126)].

Regarding claim 16, the apparatus according to claim 11, further comprising: a transceiver; wherein the at least one processor is configured to utilize the transceiver to communicate with the terminal, [Hwang et al., Figure 15].




Allowable Subject Matter
s 5, 6, 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478